Citation Nr: 0945563	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-34 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence ha been submitted to reopen 
the Veteran's claim for entitlement to service connection for 
heart disability to include coronary artery disease (CAD), 
and, if so, whether service connection is in order.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from November 1971 to November 
1978.  He was born in 1952.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

Service connection is in effect for residuals, fracture, 
right clavicle, currently evaluated as 30 percent disabling.

The Veteran provided testimony at a hearing the VARO in March 
2007; a transcript is of record.



FINDINGS OF FACT

1.  Service connection for a heart disability was denied in a 
March 1997 by a VARO rating decision; the decision was not 
timely appealed, and became final.

2.  The evidence added to the record since that 1997 rating 
decision bears directly and substantially upon the issue of 
service connection for a heart disability, and is, by itself 
or in conjunction with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of that issue.

3.  The competent and probative evidence of record raises a 
reasonable doubt that the Veteran's heart disability to 
include post-surgical residuals of CAD is of service origin.  




CONCLUSIONS OF LAW

1.  Evidence submitted since the March 1997 rating decision 
wherein the RO denied service connection for a heart 
disability is new and material; the claim is reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2009).

2.  The criteria for service connection for a chronic heart 
disorder are reasonably met.  38 U.S.C.A. §§ 1110, 1113, 
1131, 5013, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) enhances 
VA's duties to notify and assist claimants in substantiating 
their claims for VA benefits.  It is codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 
3.326(a).  Given the fully favorable decision contained 
herein, the Board finds that any defect in the notice or 
assistance provided to the Veteran constitutes harmless 
error.

II.  New and Material Evidence:  
Criteria, Factual Background and Analysis

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making such a determination, 
the Board must look at all of the evidence submitted since 
the time that the claim was finally disallowed on any basis, 
not only since the time that the claim was last disallowed on 
the merits.  Evans v. Brown, 9 Vet. App. 273 (1996). In the 
present case, this means that the Board must look at all the 
evidence submitted since the 1997 decision.  

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence which is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  The Hodge decision 
stressed that under the regulation, new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a Veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen his claim 
was filed since then, the new language of 38 C.F.R. § 
3.156(a) will be applied.  To whatever extent the new 
regulation has changed the approach to developing evidence in 
claims, it has not modified the longstanding requirement that 
a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.

At the time of the 1997 VARO decision evidence of record 
included the Veteran's service records as well as post-
service clinical records for care including heart surgery in 
1996.  The records contain no medical opinion as to the 
etiology of the heart difficulties.

Since that time additional post-service clinical records have 
been introduced into the file as well as medical expert 
opinions associating his heart disability with service.  This 
bears directly and substantially upon the issue of service 
connection for a heart disability, and is, by itself or in 
conjunction with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of that issue.  The claim is reopened.

III.  Service Connection:  Criteria 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Where a Veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease manifests to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is 

rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The U.S. Court of Appeals for Veterans Claims has 
held that, in order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inccurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that 

the presumption of aggravation created by section 3.306 
applies only if there is an increase in severity during 
service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this claim and appeal, effective May 4, 2005.  
See 70 Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 
C.F.R. § 3.304(b) (2008)).  The amended regulation requires 
that VA, rather than the claimant, bears the burden of 
proving that the disability at issue pre-existed entry into 
service, and that the disability was not aggravated by 
service, before the presumption of soundness on entrance into 
active service may be rebutted.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Service connection is also warranted for a disability which 
is proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

In this, as in any other case, it remains the duty of the 
Board as the fact finder to determine credibility in any 
number of contexts, whether it has to do with testimony or 
other lay or other evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  

The U.S. Court of Appeals for the Federal Circuit held in 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 
2006), that the Board is obligated to determine whether lay 
testimony is credible in and of itself, and the Board may 
weigh the absence of contemporary medical evidence against 
lay statements.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Lay statements may be competent to support a claim 
as to lay-observable events or lay-observable disability or 
symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, supra.

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence,"  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), and has also held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 

claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

IV.  Factual Background and Analysis

The Veteran's service treatment records reflect no sign of 
heart problems prior to service.  In service, he was seen for 
symptoms of shortness of breath and heart palpitations in May 
1974.  Blood tests confirmed hyperlipidemia the following 
month, and he was followed for control of this elevation and 
elevated cholesterol readings throughout service.  On his 
separation examination in 1978, he said he had had chest pain 
for 5 years (which would have been commencing several years 
after entrance and continuing entirely within the period of 
service).

Post service the Veteran underwent CAD surgery (at age 44 
years) in 1996.  Reports of record reflect a history of 
hypertension, chest pain, history of hyperlipidemia.  Cardiac 
catheterization in 1994 had confirmed mild CAD.  

A VA cardiologist evaluated him in July 2005.  Initially the 
file was not available, but the record was then reviewed via 
the CPRS system. The physician concluded that he had a 
diagnosis of coronary artery disease, status post myocardial 
infarction, post seven-vessel CABG and four-vessel balloon 
angioplasty with stents.

The physician opined, in pertinent part, as follows:

Following careful review of the Veteran's 
medical record and current findings, it 
is my medical opinion that the coronary 
artery disease is more likely than not 
related to in-service hyperlipidemia and 
more likely a precursor causing the 
current coronary artery disease.  It is 
an accepted test that abnormal 
lipoprotein metabolism is a major 
predisposing factor to atherosclerosis.  
It is estimated that dyslipidemia is 
present in over 70% of 

patients with premature coronary heart 
disease.  (emphasis added)

The physician was asked to provide an addendum with regard to 
the above cited opinion and any other contributory collateral 
factors involved in the Veteran's heart disability.  The 
addendum, dated in March 2006, reiterated what had been said 
(quoted above), and further opined, in pertinent part, to the 
effect that:

The Veteran has other major risk factors 
for coronary artery disease such as 
smoking and hypertension.  However, he 
does not have diabetes which is another 
major risk factor.  Although CAD is 
multifactorial, the fact remains that he 
was diagnosed with hyperlipidemia while 
in the military and progression of the 
disease process leads to coronary artery 
disease.  (emphasis added)

Based on a longitudinal review of the evidence of record, the 
Board sees no reason to disagree with the assessment of the 
physician and finds that service connection for a chronic 
heart disorder is in order.


ORDER

New and material evidence has been submitted to reopen the 
Veteran's claim for entitlement to service connection for 
heart disability, to include coronary artery disease (CAD) 
and service connection for a heart disorder is allowed..



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


